


Exhibit 10.2


FORM OF EXTENSION OF TERM
OF EMPLOYMENT PERIOD
MEMORANDUM




To:
John G. Manos

From:
Patricia Smith Lawler,

EVP/Human Resources Division
Re:
Extension of Employment Period

Date:
June __, 2015



The Board of Directors of BankFinancial, F.S.B. (the “Bank”) and its Human
Resources Committee have completed their annual review of your Employment
Agreement with the Bank dated ____________, and have determined to offer to
amend your Employment Agreement as follows:
•
to extend the term of the “Employment Period” as referenced in Section 2(a) of
your Employment Agreement to ______________;

•
all references to Regional President in the Employment Agreement are hereby
changed to be references to President - Commercial Real Estate Lending Division;
and

•
to add the following language to the end of Section 8(f) of your Employment
Agreement: “The Non-Solicitation Period shall be reduced from eighteen (18)
months to six (6) months, but only with respect to the restrictions set forth in
Subsection (b)(i) and Subsection (b)(iii) of Section 8 of this Agreement (and
the prohibitions contained in Subsection (b)(viii) of Section 8 against aiding,
abetting, inducing or conspiring with others to violate those restrictions), if
Executive resigns his employment Without Cause more than six (6) months
following the occurrence of a Change of Control. The term “Change of Control”
shall have the meaning provided in BankFinancial Corporation’s 2006 Equity
Incentive Plan, as amended from time to time.

If you are agreeable to amending your Employment Agreement as provided above,
please sign and date this document in the space indicated below and return it to
me by no later than ____________.
If you do not sign and return this document to me by such date, the term of your
Employment Period and the Anniversary Date applicable to your Employment
Agreement will remain unchanged.
Name:
 
Signature:
 
Date:
 





